DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner's statement of reasons for allowance: Independent claim 1 recites the uniquely distinct features for: “...a processor comprising hardware; an examination image storage that stores a plurality of examination images having image-capturing time information indicating image-capturing time and observation mode information indicating an observation mode of an endoscope; and an extracted information storage that stores information regarding a finding extracted based on voice that is input to a voice input unit and voice time information indicating the time the voice is input to the voice input unit in association with each other, wherein the processor is configured to: group a plurality of examination images into one or more image groups based on the image-capturing time information and the observation mode information, and associate information regarding the finding stored in the extracted information storage with the image group based on the voice time information.”
Independent claim 11 recites the uniquely distinct features for: “...storing a plurality of examination images having image-capturing time information indicating image-capturing time and observation mode information indicating an observation mode of an endoscope; extracting information regarding a finding based on voice that is input to a voice input unit; storing information regarding the finding that is extracted and voice time information indicating the time the voice is input to the voice input unit in association with each other; grouping a plurality of examination images into one or more image groups based on the image-capturing time information and the observation mode information, and associating information regarding the finding that is stored with 
the image group based on the voice time information.”  The closest prior art in NAKAMURA (WO 2011121986) teaches an endoscope observation support system according to an embodiment of the present invention will be described. FIG. 1 is a hardware configuration diagram showing an overview of an endoscope observation support system according to the first embodiment of the present invention. As shown in FIG. 1, an endoscope observation support system according to a first embodiment of the present invention includes an endoscope 1, a digital processor 2, a light source device 3, an endoscope image display 4, a modality 5, an endoscope. Mirror marker 7, position sensor 8, interpretation workstation 9, interpretation workstation display 10 (hereinafter simply referred to as display 10), image processing workstation 11, image processing workstation display 12 (hereinafter unit display 12) The endoscope 1 and the treatment tool 6 are inserted into the abdominal cavity of the subject, and an operation performed under an endoscope such as a laparoscopic operation or a thoracoscopic operation is performed. This is to support observation of the endoscope at the time. Thus, in the first embodiment of the present invention, the three-dimensional medical image forming unit 5 acquires the three-dimensional medical image V of the subject, and the endoscope image forming unit 2 is in the body cavity of the subject. An endoscopic image S in a body cavity imaged by an endoscope inserted into the body is acquired, and finding information Kv indicating the findings about the three-dimensional medical image V and finding position information Pv indicating the position where the finding information Kv is acquired. Are recorded in the interpretation report Rv, and this interpretation report Rv is registered in the image information database 24. The endoscopic image forming unit 2 displays the endoscopic image S on the endoscopic image display 4, and the endoscopic position acquisition unit 21 represents the real-time position of the endoscope in the body cavity. The endoscope position information Ps is acquired, and the search unit 25 searches and searches the finding information Kv associated with the finding position information Pv representing the position corresponding to the converted position Ps′ obtained from the endoscope position information Ps. The finding Kv represented by the finding information Kv is displayed on the endoscope image display 4, Kim (WO 2010120061) teaches a medical data processing apparatus 100 of the client terminal according to an embodiment of the present invention, the medical record for receiving a medical record including the previous diagnosis record of the examinee from the patient management system server 200 A medical image and a medical image of the medical image and the medical image from the image data received by the image receiving unit 120 and the medical image receiving unit 120 and the medical image receiving unit 120 receives the medical image captured by the receiver 110, the capsule endoscope 301 To a viewer 130 that simultaneously displays the medical records of the examinee, an image storage control unit 140 that controls the image storage bag 135 displayed on the viewer 130, and a medical image being reproduced by the viewer 130. Annotation generator 150 for inputting an annotation by voice or text by a doctor, and a medical image displayed on the viewer 130 and an annotation input by the annotation generator 150 and the viewer 130 are displayed. Being A medical data generation unit 160 for generating medical data in a data structure having fields including medical records, and a medical data storage unit for storing medical data generated by the medical data generation unit 160 in a recording medium ( 170, a medical data export unit 180 for transmitting the medical data generated by the medical data generating unit 160 to a server or another client terminal, and the medical data stored in the medical data storage unit 170 or an external device. The medical data call unit 190 calls and reads medical data received from another client terminal, and a medical certificate generator 199 automatically generating a medical certificate based on the data generated from the medical data. The image receiving unit 120 receives image data of the organ of the examinee taken by the capsule endoscope 301 shown in FIG. 1 from the receiver 302 by a wired or wireless method and displays the medical image displayed on the viewer 130. To be used. If necessary, the captured image data may be used as a medical image by only extracting an image that overlaps or approaches a desired condition by a predetermined calculation process. At this time, the image captured by the capsule endoscope 301 may be directly received from the receiver 302, but may be received from the image database server 300 that stores it, Gattani et al. (US 2008/0097155 A1) teaches a system for performing endoluminal surgery. A flexible endoscope ("scope") 1 is inserted into the body of a patient 2 through a natural orifice, such as the mouth 3. The scope 1 includes a rigid base 4 and a flexible portion 5 which is inserted into the body. The distal tip 6 of the scope 1 is part of the flexible portion 5 and can be flexed about two or more orthogonal axes by the surgeon, by using controls (not shown) mounted on the base 4. The surgeon navigates the scope 1 through a natural body lumen, such as the esophagus 7 and stomach 8 until the distal tip 6 of the scope 1 is in proximity to the target anatomy. The VNS 30 may have speech recognition/voice response capability; in that case, the VNS 30 further receives audio inputs from a microphone 34, through which to receive voice commands. The VNS 30 may also receives various other user inputs 35, such as from touchscreen controls or other input devices such as a keyboard, mouse, buttons, switches, etc. The VNS 30 outputs coregistered images such as described above to its own display device, if it is so equipped, and/or to an external monitor 10. The VNS 30 may also output synthesized speech and/or other forms of audible output (e.g., warnings or distance to target) to the user through an audio speaker 36. The VNS 30 may also include a network interface 37 through which to transmit and/or receive data over a network, such as a local-area network (LAN), a wide area network (WAN), a corporate intranet, the Internet, are any combination thereof. The VNS 30 may also include a separate video camera and appropriate software (not shown) to capture and recognize gestures of the user as commands, in real-time, and to cause corresponding actions to be performed, LEE et al. (US 2010/0086286 A1) teaches a capsule endoscope (not shown), the capsule endoscope is inserted into a subject to be examined, i.e., living body. Then, an image taken by the capsule endoscope (hereinafter, referred to as `capsule-endoscope image`) is generated through the use of image stream data transmitted from the capsule endoscope inserted into the inside of the subject, and a time bar corresponding to the entire capsule-endoscope image is generated in step S500. In this case, the image stream data may be stored in and provided from a storing device (not shown) of a workstation (not shown) through a receiving device which receives the image stream data transmitted from the capsule endoscope, or may be directly provided from the receiving device in real-time. A capture image (Ti) captured by the observer is displayed on the sub-display area 480 in such a way that the capture image (Ti) is linked with the time bar display area 170. If the capsule-endoscope image (E1) displayed on the main-display area 130 is captured by the observer in step S520 (that is, `yes` in step S520), the capsule-endoscope image (E1) displayed on the main-display area 130 is captured, and is stored as the capture image (Ti) in step S530. If the observer inputs the diagnosis information about the capture image (that is, `yes` in step S540), the input diagnosis information is stored in the corresponding capture image in step S550. At this time, the diagnosis information about the capture image may be text information (C) or sound information (S) about diseases, bleeding, and the kind of intestines. The first and second diagnosis information icons (Ic1, Ic2) corresponding to the diagnosis result of the stored capture image (Ti) are sequentially displayed on the sub-display area 480 in step S560. At this time, the first and second diagnosis information icons (Ic1, Ic2) are displayed as the active state to inform the observer of the existence of the text information (C) and sound information (S) about the corresponding capture image (Ti), as shown in FIG. 15, however, either singular or in combination, fails to anticipate or render the above underlined limitations obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
6/1/2022
/JOSE M. MESA/
Examiner
Art Unit 2484


/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484